Citation Nr: 0939157	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  04-24 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
10 percent for chronic right knee strain.

2.  Entitlement to an initial evaluation in excess of 
10 percent for chronic left knee strain.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel



INTRODUCTION

The Veteran had active duty service from November 1961 to 
October 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  It was previously the subject of an April 2007 Board 
remand for additional development.  Based on reports of 
increased knee symptoms, the Board finds an updated VA 
examination is necessary before it may adjudicate the claims 
on the merits. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

An updated VA knee examination is necessary before the Board 
commences appellate review of these claims on the merits.  
The Veteran submitted a letter, received by VA in September 
2009, stating that his bilateral knee pain was one reason he 
stopped working.  He also reported that he experienced 
increased symptoms for both knees.  The last VA examination 
was conducted over four years ago and at that time, the 
Veteran was employed.  Based on the above, the Board finds a 
new VA knee examination is necessary to account for the 
Veteran's reports of increased symptoms and the impact the 
increased symptoms have on the Veteran's present ability to 
perform occupational and domestic activities.  38 C.F.R. 
§ 3.159(c)(4); See McLendon v. Nicholson, 20 Vet.App. 79 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  Ascertain if the Veteran has received 
any VA, non-VA, or other medical treatment 
for his bilateral knee disability that is 
not in the claims file.  The Veteran 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The AMC/RO should then obtain these 
records and associate them with the claims 
folder.

2.  The AMC/RO should schedule the Veteran 
for a VA examination for his bilateral 
knee disability.  The entire claims file 
must be made available to the examiner.  
All appropriate tests and studies should 
be accomplished and all clinical findings 
should be reported in detail.  The VA 
examination report must include the 
following: 

(a) The examiner should measure the 
Veteran's range of motion (in 
degrees) for the flexion and 
extension of both knees.  Any reports 
of pain upon motion by the Veteran 
must be noted at the degree where the 
pain starts.  The examiner must also 
note any loss of motion due to 
repetition of movement.  

(b) The examiner must also determine 
whether any subluxation or lateral 
instability is present.  If present, 
the examiner must classify its 
severity as either: slight, moderate, 
or severe.  

(c) The examiner must state the 
impairment caused by the Veteran's 
bilateral knee disability on his 
ability to perform household and 
occupational activities.  

3.  After completion of the above, and any 
additional development of the evidence 
that the agency of original jurisdiction 
may deem necessary, the RO should review 
the record, to include all evidence 
received since the August 2009 
Supplemental Statement of the Case and 
readjudicate the claims.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
issued an appropriate supplemental 
statement of the case.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

